Citation Nr: 1449769	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	North Carolina Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 2008.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Board remanded the case to afford the Veteran a Board hearing, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left hip disability that manifested in service due to overuse, and that his left hip pain and stiffness have been recurrent since service.  See July 2014 Board hearing at p. 3; April 2009 notice of disagreement.  

On VA examination in September 2008, performed during service, the Veteran complained of constant left hip pain for two months.  After an x-ray was performed in October 2008, no diagnosis was rendered.  The Board notes that on examination for erectile dysfunction in October 2009, the medical history noted unspecified arthritis.  Because the Veteran has complained of recurrent symptoms since onset of symptoms in service, and the last VA examination was in service several years ago, a new VA examination is warranted to determine the nature and etiology of a left hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran states that his left hip disability began in about June 2008, before separation from service, and he was treated twice during service.  See April 2010 Form 9; July 2014 Board hearing at p. 8.  Further, the September 2008 VA examiner noted that the Veteran's history included an August 2008 "outpatient note" in which the provider reports left femur/hip/pelvis arthropathy.  However, this treatment record is not associated with the claims file.  The service treatment records include some TRICARE treatment records, but the complete TRICARE treatment records appear outstanding.  Thus, attempts should to be made to obtain the Veteran's complete TRICARE records from June 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to treatment for his left hip, specifically to include the following:

a. Veteran's complete TRICARE records and from the 325th Medical Group, Tyndall AFB, from June 2008 to present.  

b. Any treatment for the left hip since separation from service. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  
The Board notes that an authorization for release of TRICARE medical records is required for VA to obtain this non-VA medical evidence.  See May 2009 Veteran statement.  

2. Obtain VA treatment records from June 2008 to present.

Associate all records obtained with the claims file.  

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of a left hip disability.  Request that the examiner review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

After performing all necessary testing, which must include x-rays of the hip, the examiner is asked to address the following:

a. Provide an opinion as to the nature and diagnosis(es) of the left hip disability.

b. If the Veteran has left hip arthritis, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or within the first-post service year, or is otherwise etiologically related to service, to include as a result of overuse and the Veteran's credible testimony as to pain in the joint since service.  See July 2014 Board hearing transcript at p. 3.

c. Regarding any other diagnosed left hip disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service, to include as a result of overuse and the Veteran's credible testimony as to pain in the joint since service.  See July 2014 Board hearing transcript at p. 3.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

